DOWNEY, Judge.
In the court below appellees sued appellant for a real estate brokerage commission and prevailed. The sole point there and here was whether the transaction was “closed” so as to entitle the appellees to their commission. The trial court held it was closed and entered judgment for the commission.
On the record before us at this time, absent any suggestion of fraud on appellant’s part, we find the sale was not closed as provided in the brokerage contract and that appellees’’ suit was premature. Accordingly, the judgment appealed from is reversed with directions to dismiss the cause,
WALDEN and MAGER, JJ., concur.